OPINION AND ORDER

Movant, Dennis Michael Stutsman, who maintains a bar roster address at 498 Georgetown Street, P.O. Box 12947, Lexington, Kentucky, was admitted to the practice of law in the Commonwealth of Kentucky on April 27, 1987. On September 25, 2005, the Inquiry Commission charged Movant with three counts of professional misconduct. Movant admits guilt in each of the charges and now moves this Court to sanction him with a public reprimand.
Movant was formerly a supervisor in the Criminal Appeals Division of the Department of Public Advocacy. On July 30, 2004, the Kentucky Court of Appeals held Movant in contempt of court in three cases for failing to comply with previous orders of the court and for failure to timely file a brief for the Appellant in each case. The Court of Appeals further referenced six other cases in which Movant disregarded procedural steps in the appellate process and repeatedly missed deadlines, motions, and responses to show causes orders. Movant was fined $500, and the matter was referred to the KBA for disciplinary proceedings.
Subsequently, the Inquiry Commission charged Movant with violating: (1) SCR 3.130-1.3, which provides that a “lawyer should act with reasonable diligence and promptness in representing a client”; (2) SCR 3.130-3.2, which provides that “a law*561yer shall make reasonable efforts to expedite litigation consistent with the interests of the client”; and (3) SCR 3.130-3.4(c), which provides that a lawyer shall not “knowingly or intentionally disobey an obligation of a tribunal except for an open refusal based on an assertion that no valid obligation exists.” Movant admits that he has violated these rules and requests this Court to issue a public reprimand. The KB A responds that it has no objection.
THEREFORE, IT IS HEREBY ORDERED:
(1) Movant, Dennis Michael Stutsman, is publicly reprimanded for violations of SCR 3.130-1.3, SCR 3.130-3.2, and SCR 3.130-3.4(c).
(2) Pursuant to SCR 3.450, Movant is directed to pay all costs associated with these disciplinary proceedings, said sum being $235.65, and for which execution may issue from this Court upon finality of this Opinion and Order.
All concur.
Entered: February 23, 2006.
/s/ Joseph E. Lambert CHIEF JUSTICE